 




Exhibit 10.9
SUMMARY OF NAMED EXECUTIVE OFFICER AND DIRECTOR COMPENSATION ARRANGEMENTS
On February 22, 2007, the Executive Compensation Subcommittee (“Subcommittee”)
of the Company’s Board of Directors approved an increase to the annual base
salary (effective April 1, 2007) of Mr. Crowley, the Chairman of the Board of
Directors, President and Chief Executive Officer, from $846,300 to $876,000 and
of Mr. Pennella (Vice Chairman of the Board of Directors and Executive Vice
President) from $435,000 to $450,660. The April 1, 2007 increase to annual base
salary for the other named executive officers included in the Summary
Compensation Table in “Item 11. Executive Compensation” of Part III of the Form
10-K has not yet been determined. The Subcommittee also approved the criteria
for the annual bonus awards for performance during 2007 for executive officers
whose annual compensation is in excess of $1.0 million. The funding of these
awards can range from 20% to 145% of base salary for Mr. Crowley and from 0% to
90% for Mr. Pennella. These awards are based on the Company’s operating income
as a percentage of revenues (“Operating Margin”) and are subject to modification
based on individual performance and achievement. The Subcommittee also approved
the criteria for Deferred Compensation Plan awards during 2007 for executive
officers whose annual compensation is in excess of $1.0 million. The funding of
these awards can range from 0% to 180% of base salaries for Mr. Crowley and from
25% to 90% for Mr. Pennella. The awards are subject to modification based on
individual performance and achievement.
On February 27, 2007, the Board of Directors approved the funding criteria for
the annual bonus awards for performance during 2007 to executive officers whose
annual compensation is less than $1.0 million. The funding of these awards can
range from 0% to 60% of base salaries and are based on the Company's Operating
Margin and are subject to modification based on individual performance and
achievement. The Board of Directors also approved the funding criteria to fund
the Deferred Compensation Plan for performance during 2007 to executive officers
whose annual compensation is less than $1.0 million. The funding of these awards
can range from 0% to 80% of base salaries and are based on consolidated
operating income as a percentage of consolidated revenue and subject to
modification based on individual performance and achievement.